Citation Nr: 9915267	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  95-04 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for psychosis.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from February 1980 
to June 1984.  His service was honorable from February 20, 
1980, to February 19, 1984, and other than honorable from 
February 20, 1984, to June 20, 1984.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied service connection 
for psychosis.  By memorandum dated in January 1997, the Vice 
Chairman of the Board ruled favorably on the Board's own 
motion to advance this case on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (1998).

In a decision dated June 6, 1997, the Board denied 
entitlement to service connection for psychosis.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court).  In June 1998, the parties filed a 
Joint Motion for Remand and Stay of Proceedings (Joint Motion 
for Remand).  In an order dated June 15, 1998, the Court 
vacated the Board's decision and remanded the matter pursuant 
to 38 U.S.C. § 7252(a).  

In September 1998, the Board remanded this case to the RO for 
completion of the evidentiary development indicated in the 
Joint Motion for Remand.  Due process requires that the case 
be remanded again.


REMAND

In November 1998, the RO wrote to the veteran and told him of 
the importance of providing a written statement from Dr. 
Rijon as to a connection between the veteran's current 
symptoms and his period of honorable military service or to 
the symptoms he experienced within one year of his discharge.  
Although the RO advised the veteran of the importance of this 
information, the letter did not provide the veteran any 
guidance as to the time limit within which such evidence 
should be obtained and submitted.  Furthermore, the letter 
indicates that a copy was sent to the American Legion, which 
had formerly been the veteran's designated representative.  
No copy was sent to the veteran's attorney, who represents 
him in connection with this current appeal.  On remand, the 
RO should again notify the veteran and his attorney of the 
requested evidence and notify them of a reasonable time 
within which to submit the evidence.  

The veteran's attorney likewise wrote to the Board in 
December 1998, indicating that he was in the process of 
obtaining additional medical evidence.  As he was not advised 
of any time limitations, and may not have been aware of the 
letter from the RO to the veteran, it is unknown whether he 
was attempting to obtain the evidence requested in the 
November 1998 letter or other supporting evidence.

Furthermore, there is no indication in the claims file that 
the appellant or his attorney were notified by the RO of the 
transfer of the case to the Board, as is required by 
38 C.F.R. § 19.36, or of the applicable time limits for 
submitting additional evidence after the certification of the 
appeal.

Accordingly, in order to assure due process, the case is 
remanded to the RO for the following:

1.  Write to the veteran and his 
attorney, advising them of a reasonable 
time limit within which the medical 
evidence requested in the RO's letter of 
November 1998 must be received.  Remind 
them that the evidence requested is a 
written statement from Dr. Rijon as to 
the connection between the veteran's 
current psychosis and his period of 
honorable military service or to symptoms 
he experienced within one year of 
separation from service, the medical 
rationale and basis for the opinion, and 
the veteran's complete treatment records 
from Dr. Rijon.  This evidence is 
important in connection with the 
veteran's claim, and it is his ultimate 
responsibility to submit it in support of 
his claim.  38 C.F.R. § 3.159(c) (1998).  
Associate all records received with the 
claims file.

2.  Readjudicate the veteran's claim, 
with consideration of any additional 
information obtained as a result of this 
remand.  If, and only if, it is 
determined that the veteran's claim is 
well grounded, request (after obtaining 
an appropriate release from the veteran) 
that N. Toth, D.O., of The Harbor 
Behavioral Care Institute, clarify the 
basis for the opinion, recorded in the 
November 30, 1994, mental status 
evaluation, that the first onset of the 
veteran's illness was in 1984 when he was 
in the Air Force.  Associate any response 
with the claims file.  Thereafter, 
readjudicate the claim and, if the 
decision remains adverse to the veteran, 
provide him and his attorney a 
supplemental statement of the case and 
afford a reasonable period of time within 
which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure, to include 
notifying the veteran and his attorney when the case is 
transferred to the Board and of the time limits within which 
additional evidence may be presented or change in 
representation requested.  38 C.F.R. §§ 19.36, 20.1304.  The 
veteran need take no action until he is so informed; however, 
he is free to submit additional evidence or argument on 
remand.  See Booth v. Brown, 8 Vet. App. 109, 112 (1995).  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


